Mr. Justice Trotter
delivered the opinion of the court.
There are two errors assigned.
1. That the clerk had no authority to assess the damages allowed on the bill.
2. That they should have been protested at Livingston, the place where, upon their face, they were payable.
By the 67th sect, of the circuit court law, Rev. Code, 120, it is provided, that all judgments on demurrer, confession, non sum informatics, nil dicit or by default, in actions of debt for a sum certain, and in actions founded on any instrument of writing, ascertaining the sum due and not set aside, &c., shall be final on *189the last -day of the term, and executions may issue thereon for the amount of such judgments with legal interest, by way of damages, to be calculated by the clerk of such court. The clerk is thus expressly authorised to assess the damages allowed by way of interest for the non-payment of the money sued for; and the reason for this authority is. founded in obvious convenience to the parties. It is, moreover, an authority which can, with perfect safety, be entrusted to that officer of the court. The interest is an incident of the debt, which it follows with certainty, and can be ascertained as readily almost as the principal of the debt. It was, therefore, unnecessary to call in the aid of a jury , to inform the court what damages, by way of interest, the judgment creditor had sustained; and this duty has been wisely left to the clerk, who, in this respect, acts like a master in chancery. But the damages which are allowed upon protested inland bills of exchange are as fixed in amount, as much an incident to the debt, and as readily calculated and assessed by the clerk as the interest. They fqrm a part of the damages to which the holder of the bills is entitled, as well as the legal interest; and where the sum on which they are to be calculated, is certain, and ascertained by the bill, there is no just reason why the clerk should not assess them. And, accordingly, the practice has been uniform in this state, as far as we are informed. The clerk has invariably calculated them. In this case, the judgment on nil dicit is equivalent to a verdict, and finds all the facts to be true as stated in the declaration. It affords proof upon the record of the making of the bills, of their acceptance, endorsement, protest for non-payment and notice to the plaintiff in error. What then would have been the subjects of inquiry by a jury? The amount of the bills? That was ascertained by the bills themselves. The liability of the endorser? That was fixed by the judgment. The character of the bills, whether foreign or inland? The pleadings show that they were drawn in the state, upon a resident of the state, payable in the state, and the judgment finds the truth of these allegations, and establishes their character as inland bills. It would, therefore, have been a very idle ceremony in the court to have sent this case to a jury. It is their sole province to find *190the facts. They were already ascertained here, and the law fixed the damages.
As to the second error, we think the objection, if good, comes too late. The facts on which it is rested, sufficiently appear in the declaration; and the defendant should, therefore,have demurred for that cause, if he believed it fatal to the action. The act oí jeofails places judgment upon nil (licit, on a footing with those after verdict, and provides that the same shall not be reversed for any defect whatsoever, in the declaration or pleading whether of form or of substance which might have been taken advantage of by demurrer, &c.
Let the judgment be affirmed with damages, &c.